Case 3:12-cv-00660-NJR Document 979 Filed 12/13/18 Page 1 of 1 Page ID #41696

                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS
                             MINUTES OF FINAL FAIRNESS HEARING

CASE NO. 12-cv-660-DRH                              DATE: December 13, 2018
PRESIDING: DAVID R. HERNDON, U. S. DISTRICT JUDGE
                                                  ) REPORTER: Laura Esposito
MARK HALE, et al.,                                )
                                                  ) COURTROOM DEPUTY: Alex Francis
                                                  )
                vs.                               ) TIME: 9:03 AM – 10:42 AM
                                                  )
STATE FARM MUTUAL AUTOMOBILE                      )
INSURANCE COMPANY, et al.                         )


Counsel for Plaintiffs: Robert Clifford, Robert Nelson, Steven Blonder, Thomas Thrash, Bradley
Cosgrove, Brent Landau, Elizabeth Cabraser, Gordon Ball, Don Barrett, Kevin Budner, Kristofer Riddle,
Patrick Pendley, Richard Barrett, Shannon McNulty, via telephone: George Bellas and Jonathan Loew
Counsel for Defendant State Farm: Joseph Cancila, Jr., Patrick Cloud, James Gaughan, via
telephone: Douglas Dunham, Sheila Birnbaum
Counsel for Defendant Murnane: via telephone: Andrew Chinsky
Counsel for Defendant Shepherd: Russell Scott
Special Master: Randi Ellis

Counsel appear as indicated above. Plaintiffs Mark Hale, Todd Shadle, and Laurie Loger are present.
Objector Lisa Marlow and her counsel are not present.

Counsel present arguments in response to the objection filed November 17, 2018 (Doc. 961) and in
support of approval of class settlement and an award of attorneys’ fees.

As stated on the record, the Court finds the settlement agreement in this case to be fair, reasonable, and
adequate and grants final approval of the settlement. The Court approves payment of service awards to
the Class Representatives and grants the motion for attorneys’ fees and expenses.

For the reasons stated on the record, the Court denies the objection to the settlement, and alternatively,
upon Plaintiffs’ oral motion, strikes the objection.




                                                    - 1 -
